DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 March 2022 and 15 April 2022 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, this claim sets forth a ratio of Si to Mn in the base steel, however it is not clear what amounts are utilized for this ratio. In particular, it is not clear what means by which the amounts of silicon and manganese are calculated within the steel, viz. atomic percent, weight percent, volume percent, etc. These values would result in different ratios since the amount of silicon and manganese would each depend on the means by which they are determined resulting in different ratios even though the actual amount of these elements present changes. For the purposes of examination, the Office is interpreting this to be based on the ratio when weight percentages are utilized in making this calculation. 
As to claim 6, this claim sets forth that the surface temperature is 5 degrees C or higher and 30 degrees C or less relative to the temperature of the Zn-Al-Mg plating bath. It is not clear what the relationship between this range to the respective temperatures of the base steel is supposed to be. For example, the surface temperature of the base steel can be 5 to 30 degrees higher and/or lower than the plating bath temperature. Each of these would be relative to each other. The Office is unable to determine what Applicant intends by this claim language. 
As to claim 7, this claim sets forth a limitation within a parentheses. It is not clear if this is intended to be a required limitation or merely exemplary. For the purposes of examination, the Office will interpret this as required limitation. Applicant is encouraged to remove the parentheses if it was intended to be required to make it clear that a zero value is allowed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0206284 (Norden).
In regards to independent claim 1, Norden is directed to a method for producing a steel component with a metallic anti-corrosion coating from a steel sheet product comprising at least 0.4% by weight Mn. (Abstract) 
Typical amounts of manganese include 0.6 to 3.0% of manganese. (¶9) Norden explicitly teaches steel compositions having 1.7% and 1.22% manganese with 0.1% and 0.25% silicon, respectively. (Table 1) 
The steel is formed in a sheet product that is processed by a hot-rolled or cold-rolled state. (¶20) The steel product is then annealed at a temperature of 400 to 1100 degrees C in a dew point between -50 and -5 degrees C. (¶21) Norden explicitly teaches an example wherein the holding temperature is 800 degrees C with a dew point of -30 degrees C. (Table 2) A hot dip coating is provided on the annealed steel sheet. (¶47) The coating can be Zn-Al-Mg. (¶48) 
The conditions set forth within Norden overlap the claimed ranges for the dew point and annealing temperature. Therefore, a prima facie case of obviousness has been established. Likewise, Norden does not explicitly set forth the exact combination of the steel composition with the Zn-Al-Mg, but rather sets forth limited and finite examples from which one of ordinary skill in the art would have been able to follow. It would have been obvious to one of ordinary skill in the art to have selected the Zn-Al-Mg coating with the steel as set forth within Norden. One of ordinary skill would have been motivated by the desire and expectation of choosing from a finite number of identified, predictable solutions, which a reasonable expectation of success. In particular, one of ordinary skill in the art would have expected that explicit examples set forth in Norden to provide working possible combinations and have selected from the finite list of examples. 

Claims 1 and 3-5 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,398,884 (Kyono).
In regards to independent claim 1 and dependent claims 3 and 4, Kyono is directed to steel product, hot-dipped steel sheets, and alloyed hot-dipped steel sheets suitable for use in automobile parts and methods of making the same. (1:6-11) 
Kyono sets forth a hot rolled steel sheet that is subjected to a heat treatment in the range of 650 to 950 degrees C in an atmosphere substantially not causing reduction. (3:24-30) The steel sheet may also be a cold rolled steel sheet. (3:52-59) The steel has a composition that includes 0.2 to 3.0% by mass of manganese and 0.1 to 2.0% by mass of silicon. (4:14-21) These ranges overlap the claimed ranges. Kyono sets forth explicit examples that fall within the claimed ranges. (See Table 1, examples C, D, G, H, I, J) These examples also have ratios for the silicon and manganese that fall within the claimed ranges. 
Kyono teaches that the galvanized steel sheet is produced by pickling-cold rolling, providing an alloying treatment, annealing, galvanization, and then providing a salt bath. (9:53-65) The annealing condition includes 850 degrees with a dew point of -30 degrees C and 5 vol % H2-N2 atmosphere. (Id.)
Kyono sets forth that a hot dipping treatment is utilized to produce a coating, which can include, inter alia, zinc-magnesium-aluminum hot dipping. (15:12-14) This reference does not explicitly set forth the process of the steel as claimed being hot dipped within the hot dip coating as claimed. However, Kyono sets forth the respective components individually as part of finite and exemplary lists that would be expected to meet the desired properties achieved by this reference. Therefore, it would have been obvious to one of ordinary skill in the art to follow the explicit examples within Kyono to select such a combination. One of ordinary skill in the art would have been motivated by the desire and expectation of choosing from the respective finite number of identified, predictable solutions with a reasonable expectation of success. One of ordinary skill in the art would simply be selected appropriate materials from listed examples within Kyono, wherein the listed examples are taught as being appropriate. 

As to claim 5, Kyono teaches that the bath temperature is 470 degrees C. (23:8) This falls within the claimed range. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Norden as applied to claim 1 above, and further in view of Japanese Patent Publication JP2015036426A (JP ‘426).
As set forth above in regards to claim 1, Norden sets forth a process for forming a hot dip plated steel sheet that includes cold-rolling the steel sheet. This reference does not set forth the surface roughness of the cold-rolled steel sheet. 
In the same field of endeavor of hot dip plated steel sheets, JP ‘426 is directed to cold-rolling a steel sheet having a center line average roughness (Ra) of 0.1 to 1.5 microns. (¶8) Generally, on the surface of a hot-dip galvanized steel sheet, as the hot-dip zinc layer solidifies, zinc or the zinc alloy crystallizes in a dendritic shape in the molten state around the solidifying core and creates spangles. (¶2) The spangles may be visually recognized and will be a defect called spangle unevenness. (¶2) Attempts have been made to eliminate spangle unevenness. (¶3-¶4) 
JP ‘426 is able to eliminate the spangle unevenness defect by adjusting the roughness profile of the steel sheet after cold-rolling, it is possible to adjust the spangle to achieve an appropriate size and distribution that is not visually recognized as unevenness. (¶6 and ¶20) This is achieved by the Ra being within the range of 0.1 to 1.5 microns. (¶8) 
It would have been obvious to one of ordinary skill in the art to have selected the roughness (Ra) value as taught by JP ‘426 as the roughness of the cold-rolled steel sheet of Norden. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including selecting a known roughness value that would eliminate the spangle defects and improve the appearance of the resulting hot-dip coated product. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kyono as applied to claim 1 above, and further in view of Japanese Patent Publication JP2015036426A (JP ‘426).
As set forth above in regards to claim 1, Kyono sets forth a cold-rolled steel sheet that is subjected to annealing and hot dip galvanizing process. This reference does not explicitly set forth the roughness of the steel sheet. 
In the same field of endeavor of hot dip plated steel sheets, JP ‘426 is directed to cold-rolling a steel sheet having a center line average roughness (Ra) of 0.1 to 1.5 microns. (¶8) Generally, on the surface of a hot-dip galvanized steel sheet, as the hot-dip zinc layer solidifies, zinc or the zinc alloy crystallizes in a dendritic shape in the molten state around the solidifying core and creates spangles. (¶2) The spangles may be visually recognized and will be a defect called spangle unevenness. (¶2) Attempts have been made to eliminate spangle unevenness. (¶3-¶4) 
JP ‘426 is able to eliminate the spangle unevenness defect by adjusting the roughness profile of the steel sheet after cold-rolling, it is possible to adjust the spangle to achieve an appropriate size and distribution that is not visually recognized as unevenness. (¶6 and ¶20) This is achieved by the Ra being within the range of 0.1 to 1.5 microns. (¶8) 
It would have been obvious to one of ordinary skill in the art to have selected the roughness (Ra) value as taught by JP ‘426 as the roughness of the cold-rolled steel sheet of Kyono. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including selecting a known roughness value that would eliminate the spangle defects and improve the appearance of the resulting hot-dip coated product. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Norden as applied to claim 1 above, and further in view of U.S. Patent Number 9,598,756 (Oohashi). 
As set forth above in regards to claim 1, Norden sets forth a process for forming a hot dip plated steel sheet. This reference does not set forth utilizing an inert gas atmosphere for the plating bath. 
In the same field of endeavor of hot dip plating steel sheets, Oohashi is directed to a method of producing a hot dip plated steel sheet. (Abstract) In a process of producing a hot dip plated steel sheet, a coating weight is controlled by injecting a gas from a wiping nozzle toward a steel sheet during a time when the moving steel sheet is continuously immersed into a plating bath, the steel sheet is pulled up from the plating bath, and then plating metal coated onto a surface of the steel sheet is solidified. (1:19-25) At this time, oxide films are formed on the plated surface of the steel sheet due to the oxidation of the molten plating metal, which degrades the appearance of the product. (1:25-28) In order to prevent this oxidation, there is proposed a technique in which an entire region from a bath surface of the plating bath to a gas injection position of the wiping nozzle is covered with a seal box and an inert gas is introduced into the seal box so as to decrease the oxygen concentration of the entire atmosphere in the seal box. (1:29-35) A purge gas supply member introduces an inert gas, such as nitrogen or argon, into the seal box so that the oxygen concentration inside the seal box is controlled to be more than or equal to 0.05 vol % and less than or equal to 3 vol %. (13:52-58) 
It would have been obvious to one of ordinary skill in the art to provide the inert gas as set forth within Oohashi within the hot-dip coating step of Norden. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to produce predictable results, including controlling the oxidation effects during the hot dip step in order to improve the final appearance of the product. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kyono as applied to claim 1 above, and further in view of U.S. Patent Number 9,598,756 (Oohashi). 
As set forth above in regards to claim 1, Kyono sets forth a process for forming a hot dip plated steel sheet. This reference does not set forth utilizing an inert gas atmosphere for the plating bath. 
In the same field of endeavor of hot dip plating steel sheets, Oohashi is directed to a method of producing a hot dip plated steel sheet. (Abstract) In a process of producing a hot dip plated steel sheet, a coating weight is controlled by injecting a gas from a wiping nozzle toward a steel sheet during a time when the moving steel sheet is continuously immersed into a plating bath, the steel sheet is pulled up from the plating bath, and then plating metal coated onto a surface of the steel sheet is solidified. (1:19-25) At this time, oxide films are formed on the plated surface of the steel sheet due to the oxidation of the molten plating metal, which degrades the appearance of the product. (1:25-28) In order to prevent this oxidation, there is proposed a technique in which an entire region from a bath surface of the plating bath to a gas injection position of the wiping nozzle is covered with a seal box and an inert gas is introduced into the seal box so as to decrease the oxygen concentration of the entire atmosphere in the seal box. (1:29-35) A purge gas supply member introduces an inert gas, such as nitrogen or argon, into the seal box so that the oxygen concentration inside the seal box is controlled to be more than or equal to 0.05 vol % and less than or equal to 3 vol %. (13:52-58) 
It would have been obvious to one of ordinary skill in the art to provide the inert gas as set forth within Oohashi within the hot-dip coating step of Kyono. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to produce predictable results, including controlling the oxidation effects during the hot dip step in order to improve the final appearance of the product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784